I concur in so far as the affirmance is placed upon the ground that the admission of the physician's testimony, even if it were incompetent, was harmless error. It is virtually admitted that the insured was taken sick on February 13th, the day before the first premium upon the policy of insurance was paid in full, and, therefore, the physician's testimony added nothing to the fact.
HISCOCK, Ch. J., COLLIN and CARDOZO, JJ., concur with CHASE, J., and HOGAN and CRANE, JJ., concur also in memorandum by CRANE, J.; McLAUGHLIN, J., not sitting.
Judgment affirmed.